Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: in the paragraph [0062] of the SPEC, the “second opening 42” should be “second opening [[42]] 44”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha (US 20140246647).

Regarding claim 1. Cha discloses A method of manufacturing a light emitting device, comprising:
providing a mask layer 53 to a substrate 51 (Fig 5B);

growing columnar parts 55 (Fig 5F: the 55 in the first openings) having a light emitting section from the plurality of first openings, and growing a structure 55 (Fig 5F: the 55 in the second openings) from the second opening.

Regarding claim 4. Cha discloses The method of manufacturing the light emitting device according to claim 1, wherein in the providing the mask layer with the first openings and the second opening, a plurality of the second openings is formed (Fig 5B), when viewed from a thickness direction of the substrate, the plurality of second openings is formed so as to surround the plurality of first openings (Fig 5B),
the second openings are formed to have same shapes as shapes of the first openings (Fig 5B), and the second openings are formed to have same sizes as sizes of the first openings (Fig 5B).

Regarding claim 5. Cha discloses The method of manufacturing the light emitting device according to claim 4, wherein in the providing the mask layer with the first openings and the second opening, the mask layer is provided with a first portion and a second portion located outside the first portion when viewed from the thickness direction of the substrate (Fig 5B),
.

Allowable Subject Matter
Claims 6-11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “at least one structure provided to the substrate, and having a same layer structure as a layer structure of the columnar parts, and no electrical current is injected into the structure”.

Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second opening is provided with an annular shape, and the plurality of first openings is formed inside the second opening when viewed from a thickness direction of the substrate”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826